Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (Claim 20) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty et al. U.S. PGPUB No. 2018/0217951 in view of Jehl et al. U.S. PGPUB No. 2011/0142067.

Per Claim 1, Benisty discloses:
a storage system (Fig. 1) comprising:
a memory (Memory 109);
and a controller (Controller 108) configured to:
receive, from a host, a plurality of credits for sending messages to the host (Paragraph 90; Host 100 provides a pool of fetch credits to be assigned to submission queues 112 and their corresponding IOV functions 830.);
allocate a first portion of the plurality of credits for non-urgent messages; and allocate a second portion of the plurality of credits for urgent messages (Paragraphs 74, 78, and 248; Figures 3 and 12; A plurality of commands/functions are identified by types such Urgent, High/Medium/Low priority, and Admin. A low priority queue 112 can be considered “non-urgent”, while an urgent queue 112 is considered “urgent”.).

Benisty teaches (Paragraph 156) deallocating one or more resources of an IOV function 830, (e.g. configuring the primary IOV function 830A to deallocate the surplus resources, return the surplus resources to the unassigned pool, and/or assign the surplus resources to other IOV functions 830). The reallocation of resources occurs between different IOV functions which correspond to urgent, high, medium, low, and Admin priorities (Paragraphs 156-158; If a resource allocation deficiency is determined to exist, resources may be reallocated from one IOV function to a deficient IOV function.). Benisty does not specifically teach how deallocated/reallocated credits are returned to an initial IOV function from which they were borrowed.

However, Jehl discloses a credit sharing logic (24) and a credit sharing teaching where shared credits can be returned to a credit repository from which they were borrowed in order to avoid a credit starvation situation (Paragraphs 29 and 30).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jehl’s credit payback teachings with Benisty’s credit deficiency reallocation teachings because returning reallocated credits to their original owner upon completion of a credit usage helps ensure that further credit deficiencies aren’t compounded.

Per Claim 2, Benisty discloses the storage system of Claim 1, wherein the controller is further configured to determine the first portion and the second portion (Paragraph 248, Fig. 12; Each IOV is allocated credits.)

Per Claim 7, Benisty discloses the storage system of Claim 1, wherein the controller is further configured to change the first portion and the second portion based on quality of service (Paragraph 123; Credits may be allocated in accordance with QoS settings.).

Per Claim 8, Benisty discloses the storage system of Claim 1, wherein the controller is further configured to: determine whether there are enough credits left in those credits allocated for urgent messages to send an urgent message to the host; and in response to determining that there are enough credits left, send the urgent message to the host (Paragraph 124; Arbitration between IOV functions 830 that have sufficient credits 847.).

Per Claim 9, Benisty discloses the storage system of Claim 8, wherein the controller is further configured to: in response to determining that there are not enough credits left, use credits allocated for non-urgent messages to send the urgent message to the host (Paragraphs 156-158; If a resource allocation deficiency is determined to exist, resources may be reallocated from one IOV function to a deficient IOV function.).

Per Claim 10, Benisty discloses the storage system of Claim 1, wherein the controller is further configured to: determine whether there are enough credits left in those credits allocated for non- urgent messages to send a non-urgent message to the host; and in response to determining that there are enough credits left, send the non-urgent message to the host (Paragraph 124; Arbitration between IOV functions 830 that have sufficient credits 847.).

Per Claim 11, Benisty discloses the storage system of Claim 1, wherein the controller is further configured to: determine whether there are enough credits left in those credits allocated for urgent messages to send an urgent message to the host; and 21in response to determining that there are not enough credits left, use credits allocated for urgent messages to send the non-urgent message to the host (Paragraphs 156-158; If a resource allocation deficiency is determined to exist, resources may be reallocated from one IOV function to a deficient IOV function. Paragraphs 74, 78, and 248; Figures 3 and 12; A plurality of commands/functions are identified by types such Urgent, High/Medium/Low priority, and Admin. A low priority queue 112 can be considered “non-urgent”, while an urgent queue 112 is considered “urgent”.).

Per Claim 12, Benisty discloses the storage system of Claim 1, wherein the controller comprises: a first first-in first-out (FIFO) buffer configured to store non-urgent messages (Paragraph 74; Each IOV function 830 may comprise a respective submission queue 112. The submission queues may be non-urgent messages, such as low-priority, etc. Further, a queue is equivalent to a FIFO buffer.); and a second FIFO buffer configured to store urgent messages (Paragraph 74; Each IOV function 830 may comprise a respective submission queue 112, such as an Urgent submission queue. Further, a queue is equivalent to a FIFO buffer.).

Per Claim 14, Benisty discloses the storage system of Claim 1, wherein the urgent messages comprise one or more of the following: a request to fetch a command structure from an administration queue (Paragraph 74, Figure 3; Admin queue), a request to adjust a latency tolerance reporting mechanism, a request to post a completion queue entry of an administration command, and a request to post a completion interrupt.

Per Claim 15, Benisty discloses the storage system of Claim 1, wherein the memory comprises a three- dimensional memory (Paragraph 53; 3D NAND flash memory).

Per Claim 16, Benisty discloses a method comprising: performing the following in a storage system (Fig. 1) comprising a memory (Memory 109): 22receiving a plurality of credits from a host for transmitting messages to the host (Paragraph 90; Host 100 provides a pool of fetch credits to be assigned to submission queues 112 and their corresponding IOV functions 830.); reserving a first portion of the plurality of credits for non-urgent messages; reserving a second portion of the plurality of credits for urgent messages (Paragraphs 74, 78, and 248; Figures 3 and 12; A plurality of commands/functions are identified by types such Urgent, High/Medium/Low priority, and Admin. Urgent queue 112 stores urgent messages/commands.).

Benisty further teaches (Paragraph 156) deallocating one or more resources of an IOV function 830, (e.g. configuring the primary IOV function 830A to deallocate the surplus resources, return the surplus resources to the unassigned pool, and/or assign the surplus resources to other IOV functions 830). The reallocation of resources occurs between different IOV functions which correspond to urgent, high, medium, low, and Admin priorities (Paragraphs 156-158; If a resource allocation deficiency is determined to exist, resources may be reallocated from one IOV function to a deficient IOV function.). Benisty does not specifically teach how deallocated/reallocated credits are returned to an initial IOV function from which they were borrowed.

However, Jehl discloses a credit sharing logic (24) and a credit sharing teaching where shared credits can be returned to a credit repository from which they were borrowed in order to avoid a credit starvation situation (Paragraphs 29 and 30).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jehl’s credit payback teachings with Benisty’s credit deficiency reallocation teachings because returning reallocated credits to their original owner upon completion of a credit usage helps ensure that further credit deficiencies aren’t compounded.

Per Claim 17, Benisty discloses the method of Claim 16, further comprising changing a number of the subset of the plurality of credits that are reserved (Paragraphs 156-158; If a resource allocation deficiency is determined to exist, resources may be reallocated from one IOV function to a deficient IOV function.).

Per Claim 19, Benisty discloses the method of Claim 17, wherein the number is changed based on quality of service (Paragraph 123; Credits may be allocated in accordance with QoS settings.).

Per Claim 20, Benisty discloses a storage system (Fig. 1) comprising: a memory (Memory 109); means for receiving a plurality of credits from a host for transmitting messages to the host (Paragraph 90; Host 100 provides a pool of fetch credits to be assigned to submission queues 112 and their corresponding IOV functions 830.); and means for reserving a first portion of the plurality of credits for non-urgent messages; means for reserving a second portion of the plurality of credits for urgent messages, wherein a credit from the first portion is available for use to send an urgent message and to send a non-urgent message, but a credit from the second portion is available for use only to send an urgent message (Paragraphs 74, 78, and 248; Figures 3 and 12; A plurality of commands/functions are identified by types such Urgent, High/Medium/Low priority, and Admin. Urgent queue 112 stores urgent messages/commands. Benisty further teaches (Paragraph 156) deallocating one or more resources of an IOV function 830, (e.g. configuring the primary IOV function 830A to deallocate the surplus resources, return the surplus resources to the unassigned pool, and/or assign the surplus resources to other IOV functions 830). The reallocation of resources occurs between different IOV functions which correspond to urgent, high, medium, low, and Admin priorities (Paragraphs 156-158; If a resource allocation deficiency is determined to exist, resources may be reallocated from one IOV function to a deficient IOV function.).)

Benisty does not specifically teach how deallocated/reallocated credits are returned to an initial IOV function from which they were borrowed.

However, Jehl discloses a credit sharing logic (24) and a credit sharing teaching where shared credits can be returned to a credit repository from which they were borrowed in order to avoid a credit starvation situation (Paragraphs 29 and 30).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jehl’s credit payback teachings with Benisty’s credit deficiency reallocation teachings because returning reallocated credits to their original owner upon completion of a credit usage helps ensure that further credit deficiencies aren’t compounded.

*	*	*	*	*	*	*

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty et al. U.S. PGPUB No. 2018/0217951 in view of Jehl et al. U.S. PGPUB No. 2011/0142067 in further view of Wang et al. U.S. PGPUB No. 2008/0126606.

Per Claim 3, Benisty discloses the storage system of Claim 1, wherein a threshold of a number of credits is used in making decisions on allocating credits and granting messages/requests (Paragraphs 123, 124, 127, 249, and 252). Benisty does not specifically teach using a configurable threshold. 

However, Wang discloses a similar credit-based arbitration system where the credit thresholds are programmable and credit allocation decisions are influenced based on the programmable thresholds (Paragraphs 36, 37, 39, 42 and 49).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Wang’s programmable credit threshold teachings with the credit teachings of Benisty because programmable thresholds allow for dynamic control of the system and can lead to a more efficient use of resources.

Per Claim 4, Benisty discusses utilizing a ratio of credits in making arbitration decisions (Paragraph 124), but does not specifically disclose the specifics of the allocation of credits to be “a function of the total number of credits in the plurality of credits”, as claimed.

However, Wang discloses utilizing percentages (i.e. a function) of the total number of available credits in the process of allocating credits (Paragraphs 36, 39, and 42).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Wang’s function-based credit allocation teachings with the credit teachings of Benisty because a user may wish to maintain a balance between the amount of credits assigned across different types of commands/messages to configure the system to meet their performance needs.

*	*	*	*	*	*	*

Claims 5, 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty et al. U.S. PGPUB No. 2018/0217951 in view of Jehl et al. U.S. PGPUB No. 2011/0142067 in further view of Zhu et al. U.S. Patent No. 9,921,994.

Per Claim 5, Benisty discloses utilizing a dynamic mode of command fetching to balance over/under utilization in the system (Paragraphs 64-66), but does not specifically disclose dynamic allocation of credits, as claimed.

However, Zhu commonly discloses a credit allocation system and further teaches a dynamic credit control system (300) which comprises two buffers (304, 306), each for a specific traffic class. The size of each buffer is representative of the amount of credits allocated to each traffic class. Zhu further teaches dynamically reallocating the buffer sizes (i.e. the number of credits allocated to each traffic class) (Col. 4 line 66 – Col. 5 line 67, Figure 3).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Zhu’s dynamic credit reallocation teachings with the dynamic mode command fetching of Benisty because both references teach dynamically adjusting the system’s operation to account for realized usage, and adjusting the buffer size (credit allotment) allows for more of a specific type of transaction/command to be queued for operation in order to implement flow control.

Per Claims 6 and 18, Zhu further teaches wherein the controller is further configured to change the first portion and the second portion based on performance (Col. 5 lines 21-67; Buffer statistic component 308 uses information from each buffer pertaining to how much data is stored in the corresponding buffer to reallocate buffer size (credits) accordingly and increase system performance based on the experienced usage.).

Per Claim 13, Zhu further teaches that the PCIe protocol comprises a MAC and PHY layer/module (Col. 3 lines 40-64).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the device controller 108 of Benisty with the MAC/PHY modules as disclosed by Zhu because Benisty discloses that the interconnect 806 which device controller 108 interfaces to may be that of PCI Express (Paragraph 70) and MAC/PHY modules/layers are commonly implemented in PCIe protocol, as evidenced by Zhu.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached at (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186